     Case 3:20-cv-00106-DPM-BD Document 10 Filed 05/11/20 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       NORTHERN DIVISION

JAMES DILLARD
ADC #116862                                                  PLAINTIFF

v.                     No. 3:20-cv-106-DPM-BD

BRENT COX, Administrator, Greene
County Detention Center; A. HUBBLE,
Officer, Greene County Detention Center;
BAILEY HARRIS, Sergeant, Greene County
Detention Center; BRAD JOHNSON,
Sergeant, Greene County Detention Center;
DOES, 1-5, Officers Working for Sgt. Bailey
Harris; WEST, Officer/Jailer; GLEN, Nurse;
and TROWBRIDGE, Nurse                                    DEFENDANTS

                                ORDER
     On de novo review, the Court adopts Magistrate Judge Deere's
partial recommendation, Doc. 8, and overrules Dillard's objections,
Doc. 9. FED. R. CIV. P. 72(b)(3). If Dillard wants to plead more facts to
try to show that all his claims are related, then he must get permission
to amend his complaint. But he can't amend his complaint by way of
his objections or by just filing an amended complaint. His claims about
retaliation, denial of access to a notary, interference with access to the
grievance procedure, and due process are therefore dismissed without
prejudice to Magistrate Judge Deere's reconsideration on a motion in
due course.
Case 3:20-cv-00106-DPM-BD Document 10 Filed 05/11/20 Page 2 of 2




So Ordered.


                             D.P. Marshall (r.
                             United States District Judge

                                 II   M~   J..0;).O




                              -2-
